              Case 5:20-cv-08570-LHK Document 10 Filed 12/07/20 Page 1 of 2
                                                                                          Reset Form

 1

 2

 3                                                )
     Maximilian Klein, et al.                                5:20-cv-08570 -LHK
                                                  ) Case No: _______________
 4                                                )
                                                  )
 5                                                )
                                                  )
 6   Facebook, Inc.                               )
                                                  )
 7                                                )
                                                  )
 8
            Stephen A. Swedlow
 9    Illinois
10                                               Plaintiffs
                                                              Adam Wolfson
11

12

13
      Quinn Emanuel Urquhart & Sullivan, LLP         865 S. Figueroa St., 10th Fl,
14    191 N. Wacker Dr., Ste 2700, Chicago, IL 60606 Los Angeles, CA 90017
15    (312) 705-7400                                  (213) 443-3000

16    stephenswedlow@quinnemanuel.com                 adamwolfson@quinnemanuel.com

17                                                                                    6234550
18

19
20

21
              12/07/20                                           Stephen A. Swedlow
22

23

24

25                                                            Stephen A. Swedlow

26

27

28
Case 5:20-cv-08570-LHK Document 10 Filed 12/07/20 Page 2 of 2
